488 F.2d 136
Rodell JENKINS, Petitioner-Appellant,v.Louie L. WAINWRIGHT, Warden, Respondent-Appellee.
No. 73-3126 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Dec. 14, 1973.

Rodell Jenkins, pro se.
Nelson Bailey, C. Marie Bernard, Asst. Attys. Gen., W. Palm Beach, Fla., for respondent-appellee.
Before BROWN, Chief Judge and DYER and SIMPSON, Circuit Judges.
PER CURIAM:


1
Jenkins appeals from the denial of federal habeas relief.  The trial court held that the sole issue raised below (and the sole issue on this appeal), the sufficiency vel non of the evidence at appellant's state trial for murder as to his sanity at the time the offense was committed, did not present grounds for federal habeas relief for denial of due process.  We agree.


2
There was competent evidence presented at the trial to substantiate the jury verdict.  An issue of the sufficiency of the evidence raised by conflicting testimony supporting a state conviction does not present a due process question.  See Colbroth v. Wainwright, 5 Cir. 1972, 466 F.2d 1193; Young v. Alabama, 5 Cir. 1971, 443 F.2d 854; Pleas v. Wainwright, 5 Cir. 1971, 441 F.2d 56; Summerville v. Cook, 5 Cir. 1971, 438 F.2d 1196.  Cf. Mims v. United States, 5 Cir. 1967, 375 F.2d 135.


3
Affirmed.



*
 Rule 18, 5 Cir.; Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I